Name: Commission Regulation (EC) No 1127/1999 of 28 May 1999 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R1127Commission Regulation (EC) No 1127/1999 of 28 May 1999 amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Official Journal L 135 , 29/05/1999 P. 0048 - 0049COMMISSION REGULATION (EC) No 1127/1999of 28 May 1999amending Regulation (EEC) No 3719/88 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 923/96(2), and in particular Article 9(2) thereof, and the corresponding provisions of the other regulations on the common organisation of markets in agricultural products,(1) Whereas, under Article 14(4) of Commission Regulation (EEC) No 3719/88(3), as last amended by Regulation (EC) No 168/1999(4), no security is required in the case of export licences or certificates which are issued in respect of exports to third countries in connection with non-Community food-aid operations conducted by humanitarian agencies approved by the Commission under the Management Committee procedure; whereas humanitarian agencies were last approved by the Commission for the period until 30 June 1995;(2) Whereas, in order to facilitate humanitarian aid operations, new humanitarian agencies must be approved; whereas, in order to ensure more efficient control of these operations, approval should be limited to the Member State of export; whereas, therefore, the approval of humanitarian agencies should be the task of the Member State of export;(3) Whereas the wording on the export licence should be adapted to take account of the introduction of the euro; whereas transitional measures should be laid down to allow stocks of licences to be used up;(4) Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3719/88 is amended as follows:1. Article 14(4) is replaced by the following text: "4. No security shall be required in the case of export licences issued in respect of exports to third countries in connection with non-Community food-aid operations conducted by humanitarian agencies approved to this end by the Member State of export. Member States shall immediately send the Commission the names of approved humanitarian agencies.These licences must be returned to the issuing agency as quickly as possible, and in no case later than the date of expiry of their period of validity."2. The words "total amount of security in national currency" in box 11 of the specimen AGREX export licence form set out in Annex I to Regulation (EEC) No 3719/88 shall be replaced by the words "total amount of security".Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.Applications submitted for export licences and certificates and extracts thereof issued by 30 June 2000 may be drawn up on forms conforming to the specimen set out in Annex I to Regulation (EEC) No 3719/88 before the entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 126, 24.5.1996, p. 37.(3) OJ L 331, 2.12.1988, p. 1.(4) OJ L 19, 26.1.1999, p. 4.